Citation Nr: 1412659	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD), claimed as due to in-service exposure to asbestos and herbicides.  

2.  Entitlement to service connection for a low back disability with radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A videoconference hearing was held in February 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony from the Veteran at the February 2014 hearing, and prior to promulgation of a decision, he withdrew his appeal concerning the issue of entitlement to service connection for a respiratory disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a respiratory disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In this case, prior to the promulgation of a decision, the Veteran testified at the February 2014 hearing that he wished to withdraw his appeal for the issue of entitlement to service connection for a respiratory disability.  (See the February 2014 hearing transcript at page 2.)  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's February 2014 testimony has been accepted as a withdrawal of the appeal concerning this issue.  See Tomlin, supra; see also 38 C.F.R. § 20.204 (2013). 

In light of above, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for a respiratory disability, and it is dismissed.


ORDER

Entitlement to service connection for a respiratory disability is dismissed.  


REMAND

The evidence shows that the Veteran incurred a low back strain in service and has a current diagnosis of degenerative disc disease of the lumbar spine with radiculopathy of the right femoral nerve.  He was provided a QTC examination in November 2012, and the examiner opined that the Veteran's current low back disability was not the result of his service because the service treatment records did not reflect incurrence of a "significant back injury" or specific back pathology at separation.  

The Veteran's claim must be remanded because there is an indication of outstanding evidence, specifically, a favorable decision and treatment records from the Social Security Administration (SSA) and treatment records from the VA Central Iowa Health Care System in Des Moines, Iowa, from the 1970's and 1990's, which are pertinent to his claim.  Further, as the record before the November 2012 examiner was incomplete with regard to the claimed disability, the Board concludes that the Veteran should be provided another VA examination to determine the nature and etiology of his low back disability in consideration of all available pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the following VA treatment records:  

a.  All treatment records from the VA Community Based Outpatient Clinic (CBOC) in Colorado Springs, Colorado, dated from March 27, 2013, to the present; 

b.  All treatment records from the VA Central Iowa Health Care System in Des Moines, Iowa, dated from January 1, 1970, to December 31, 1999.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any identified low back disability.  After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the clinician must state an opinion concerning whether the Veteran's current low back disability is at least as likely as not (50 percent or greater) related to his active duty, to include the in-service low back strain.  

In providing this opinion, the clinician should cite specific medical evidence, and provide a complete rationale which includes discussion of the Veteran's complete medical history.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  38 C.F.R. § 3.655 (2013). 

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


